 RUBBER WORKERS,LOCAL 374United Rubber,Cork,Linoleum & Plastic Workers ofAmerica,Local 374 (Uniroyal,Inc.) and DonaldSmith.Case 13-CB-4370July 30, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYOn March 2, 1973, Administrative Law Judge Well-ington A. Gillis issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge, as ex-panded herein, and to adopt his recommended Order.As described more completely in the Administra-tive Law Judge's Decision, the dispute herein aroseout of the filing, processing, and settling of a griev-ance by Respondent on behalf of production employ-eeStanleyRudnick.Through the grievance,Respondent sought to permit Rudnick to "bump"into the skilled trades division and dislodge the leastsenior employee therein, maintenance employee Don-ald Smith, from his job. It is admitted that no produc-tion employee has ever before bumped into the skilledtrades division.Respondent sought contractual support for itsgrievance in article VII, section 11, of the collective-bargaining agreement-the skilled trades division (orshop) classification seniority provision.However,since this provision, by its terms, did not deal eitherdirectly or indirectly with the right of production em-ployees to bump into the skilled trades division, thegrievance was ultimately settled through a "clarifica-tion" of article VII, section 11. Under the terms of theclarification, once an employee had acquired classifi-cation seniority by working in the skilled trades divi-sion, that seniority could never be lost and wasretained by the employee even after transfer to a new1 It is unnecessary to review the Administrative Law Judge's analysis of thedoctrine of"prior rights"as established in Respondent's collective-bargain-ing agreement with Uniroyal,Inc. In their briefs to the Board, both Respon-dent and the General Counsel acknowledge that the doctrine is notapplicable on the facts of this case117classification or department. Since Rudnick had ac-quired approximately 14 years' mechanic classifica-tion seniority prior to taking a foreman's job in theproduction department in 1969, he was thereby per-mitted to retain this seniority and bump Smith who,at the time, had only acquired 10 years' mechanicclassification seniority.When Smith subsequently filed a grievance claim-ing that Rudnick's bump into the skilled trades divi-sion violated the terms of the collective-bargainingagreement, the Company, relying on the above-de-scribed clarification of the shop seniority clause, de-nied the grievance on the ground that "[alt the timeof the bump, S. Rudnick had not less than thirteen ormore than seventeen years ofmechanic classificationseniorityand D. Smith had less than ten years ofme-chanic classification seniority."(Emphasis supplied.)Respondent chose not to appeal the Company's dis-position of the grievance and Smith thereafter filedthe original unfair labor practice charges herein.In view of the above, it is readily apparent that bothgrievances were disposed of on the basis of the "clari-fication"whichRespondent and the Companyreached with regard to article VII, section 11, of theircontract. Indeed, Respondent's current president tes-tified that but for the clarification, Rudnick would nothave been permitted to bump into the skilled tradesdivision.The Administrative Law Judge found, and weagree, that Respondent's reliance on the clarificationof article VII, section 11, as justification for its con-duct is unwarranted. In permitting skilled trades divi-sionemployeestoperpetuallyretaintheirclassification seniority even after their transfer toother departments, the clarification is contrary to therequirements of article VI, section 7A, of the contractwhich stipulates that only during the first month fol-lowing a transfer will an employee's seniority bemaintained in his old department.We further find, and Respondent now apparentlyagrees, that article VII, section 11, quite apart fromthe validity of the clarification, does not apply toproduction employee Rudnick at all. As Respondentstates in its brief to the Board, "Article VII, Section11, Shop Seniority appliesonlyto people who arepresently engaged or working in the Skilled Trades orMaintenance Department and outlines the proce-dures which they shall take in the event thattheyaregoing to change jobs by bid, bumping, hiring, layoffsand recalls." Since at the time of his attempted trans-fer Rudnick was neither "presently engaged nor work-ing" in the skilled trades division, article VII, section11, simply does not apply to him.At the hearing, Respondent for the first time arguedthat Rudnick was permitted to bump Smith pursuant205 NLRB No. 28 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDto that portion of article VI, section 9B, of the collec-tive-bargaining agreement-the plant seniority provi-sion-which permits production employees to bump"only the least senior employee in the plant." 2 Re-spondent contends that since Smith was admittedlythe least senior employee in the plant, and since theabove-quoted bumping privilege for production em-ployees is not limited by excluding skilled trades em-ployees from its scope, Rudnick had a right to Smith'sjob even though it meant permitting a productionemployee to bump into the skilled trades division.It is unnecessary for us to determine the merit ofRespondent's argument. Even assuming that the con-tract theory now advanced is meritorious,' it is not thetheory which was actually utilized by Respondent andtheCompany in disposing of the grievances andtherefore cannot possibly be the real reason behindRespondent's efforts to have Smith bumped by Rud-nick.We agree, instead, with the Administrative LawJudge that the real reason behind Respondent's con-duct lies in the expressed desire of certain of its offi-cials-President Richard Lewis and Shop StewardTom Rosier in particular-to "get" Smith for actionswhich he had taken while serving a 2-year term asRespondent's president.While in office, Smith ex-pelled Lewis from attendance at union meetings for aperiod of 3 months following Lewis' disruption of apriormeeting, and on another occasion Smithbumped Rosier from his job pursuant to the supersen-iority which Smith acquired by virtue of his positionas union president. Such actions, all of which consti-tuted protected union activities, engendered in Lewisand Rosier a feeling of hostility towards Smith whichfound expression in numerous statements to otheremployees, the essence of which was that Smith wouldhave to go.In view of the open hostility against Smith harboredby certain union officials, the admitted absence of anypast occasions in which production employees havebeen permitted to bump into the skilled trades divi-sion,and the lack of a reasonable contractual basis forthe grievance, we find that Respondent's filing andprocessing of Rudnick's grievance was motivated bya desire to "get" Smith for engaging in protected2While it is true that the Company'sanswer to Smith'sgrievance, ac-quiescedin byRespondent,mentioned that bothartVii,sec I I (skilledtrades seniority),and art VI, sec 9, B (plant seniority),provided for bumpingthe least senior employee in the plant,it is clear from the portion of theCompany's answer quoted above that the denial of Smith's grievance waspredicated exclusively upon his lack of sufficient mechanic classificationseniority under the skilled trades seniority provision3While we specifically refrain from reaching this issue,it is neverthelessto be noted that in over 20 years no production employee has ever bumpedinto the skilled trades division,nor is there any evidence to indicate that theplant seniority provision now relied upon by Respondent has ever beeninterpreted so as to permit such transfers in appropriate circumstancesunion activities and accordingly violated Section8(b)(1)(A) of the Act. In addition, Respondent's set-tlement of Rudnick's grievance on a basis which re-quired the Company to discriminate against Smithviolated Section 8(b)(2) of the Act. Cf.United Steel-workers of America (Miami Copper Co.),190 NLRB 43.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, United Rubber, Cork, Lino-leum & Plastic Workers of America, Local 374, Chica-go, Illinois, its officers, agents, and representatives,shall take the action set forth in the said recommend-ed Order.CHAIRMAN MILLER, dissenting:And now what?The majority has set aside a grievance settlement,pursuant to which Rudnick, an admittedly more sen-ior employee than Smith, was permitted to bumpSmith, the least senior man in the plant.Now what of union member Rudick's rights?Shall he now file a grievance, complaining thathiscontract rights have been adversely affected? And ifthe Union fails to processhisgrievance to arbitration,what ifhenow files a grievance alleging a lack of fairrepresentation, because his Union is now refusing toassert on his behalf an interpretation of the agreementto which the Company has acquiesced?And in broader perspective-does the least seniorman in the plant acquire, by our fiat, some kind ofsuperseniority if he has engaged in internal politicalbattles and thus incurred some degree of ill will by theunion leaders he has opposed? Must the Union underthose circumstances carry any grievance filed by himto arbitration, even though to do so would be to asserta position contrary to the terms of a settlement en-tered into on behalf of a senior employee who, pre-sumably, was also entitled to fair representation?The majority has entered treacherous waters.Seniority disputes of the type present here are noteasy for unions to resolve. Had the union leadershiprefused vigorously to prosecute the grievance filed byRudnick, a long-time employee and, presumably, along-time union member, and taken the position thathe had no right to bump the least senior employee inthe plant, he might well have been the charging partyhere, alleging that the Union was showing favoritismto a former union president.Union leaders have no easy task in reconciling con-flicting claims within their own ranks in these com- RUBBER WORKERS,LOCAL 374plex seniority disputes. In my view, we should go veryslowly in sustaining charges in these cases. And de-spite some evidence of hostility toward the ChargingParty, I believe the Union and the Company were onthe horns of a dilemma when Rudnick filed his griev-ance. I cannot say that the manner of resolving it wasso arbitrary, invidious, and unfair that Section 8(b)(1)was violated.I therefore dissent.DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Administrative Law Judge: Thiscase was tried before me on January 5, 1973, at Chicago,Illinois, and is based on a charge filed on June 5, 1972, byDonald Smith, an individual, upon the General Counsel forthe National Labor Relations Board, hereinafter referred toas the Board, against United Rubber, Cork, Linoleum &PlasticWorkers of America, Local 374, hereinafter referredto as the Respondent or the Union, alleging violations ofSection 8(b)(2) and (1)(A) and Section 2(6) and (7) of theNational Labor Relations Act, as amended (61 Stat. 136),and upon an answer timely filed by Respondent denying thecommission of any unfair labor practices.All parties were represented by counsel and were afford-ed full opportunity. to examine and cross-examine witnesses,to introduce evidence pertinent to the issues, and to engagein oral argument. Timely briefs were filed by counsel forGeneral Counsel and for Respondent.Upon the entire record in this case, and from my observa-tions of the witnesses, and their demeanor on the witnessstand, and upon substantial, reliable evidence "consideredalong with the consistency and inherent probability of testi-mony"(Universal Camera Corp. v. N.L.R.B.,304 U.S. 474,496 (1951) ), I make the following:FINDINGSAND CONCLUSIONSITHE BUSINESSOF THE EMPLOYERUniroyal,Inc., a New Jersey corporation, licensed to dobusiness in Illinois, is engaged in the manufacture of auto-mobile tires and other rubber goods.It operates plants orfacilities in a number of States,one of which is located inChicago,Illinois, the only facility involved in this proceed-ing.During the calendar year immediately preceding theissuance of complaint,the Company purchased goods hav-ing a value in excess of $50,000 and caused said goods tobe shipped from sources located outside the State of Illinoisdirectly to its facility in Chicago,Illinois. The parties admit,and I find, that Uniroyal,Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.11THE RESPONDENT LABOR ORGANIZATIONThe parties admit, and I find, that United Rubber, Cork,Linoleum & Plastic Workers of America, Local 374, is a119labor organization within the meaning of Section 2(5) of theAct.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssueWhether, in filing and processing a grievance on behalfof employee Stanley Rudnik, who was about to be laid off,by which Rudnik was granted greater seniority resulting inthe bumping and layoff of the Charging Party, DonaldSmith, the Respondent did so because of its hostility towardSmith in violation of Section 8(b)(2) and (1)(A) of the Act.B. The FactsDonald Smith, the alleged discriminatee in this proceed-ing, was hired in November 1962, by the employer involvedherein,Uniroyal, Inc., as a maintenance employee in itsskilled trades division, commonly referred to as the"shop." I Smith was continuously employed in this capacityfrom 1962 until the first of June 1972, when he was laid offas the result of a bump by another employee, Stanley Rud-nik, who had greater plant seniority than Smith? Duringthis period, Smith was active as a union leader, serving asdepartmental steward in 1964 and 1965, as secretary in 1968and 1969 and, upon election in November 1969, as presidentduring 1970 and 1971. In November 1971, he was defeatedby Richard Lewis, the current president.While carrying out his functions as president during his2-year term, certain actions by Smith gave rise to strongfeelings against him by those who came to succeed him inthe union official hierarchy. In August 1970, Lewis filed anunfair labor practice charge with the Board, naming Smithas the union official to contact, asserting that the unionofficers had refused to process his grievance relative to over-time for arbitrary, discriminatory, and invidious reasons. InMay 1971, another unfair labor practice charge was filed byLewis, again naming Smith as the union official to contact,alleging the failure of the union officers to process a griev-ance by Lewis. Both charges were subsequently dismissedby the Board.In July 1971, while Smith was presiding over a unionmeeting, Lewis became unruly and repeatedly refused toabide by Smith's ruling that he was out of order. WhenSmith attempted to expel Lewis from the meeting, Lewisrefused to leave, resulting in a heated argument between thetwo. Pursuant to his authority under the Union's Constitu-tion, Smith, by letter of July 19, 1971, suspended Lewis fromattending all union meetings for a period of 3 months. Lew-is, although abiding by the mandate, filed an appeal with theInternational, which, in turn, upheld Smith's action.31The Company's operations involved two sections,the production areawhere the bulk of the employee complement is employed, and the skilledtrades division or "shop," which houses the plant maintenance employees2The real question posed is whether, under the collective-bargaining con-tract, an employee with seniority in the production area couldtransfer thatseniority to the skilled trades division and bump a man employedin skilledtrades3 I credit Smith's testimony, over Lewis' denial, that an appealwas takenon Smith's suspensionof Lewis 120DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn late 1970, during the course of exercising his supersen-iority granted him by the collective-bargaining contract aspresident of the Union, Smith bumped employee Tom Rosi-er, one of nine he bumped during his 2-year term of office.Rosier, bitter about Smith's action,vowed while on layoffthat if he ever got the chance he would even the score. Ona number of occasions subsequent to this layoff, Rosierrepeated his threat to Smith, a threat well-known to shopemployeesand managementalike. Following aunion meet-ing in February 1972, at which time Smith was out as theunion head and Rosier held a union position as shop stew-ard under Union President Lewis, Rosier again let Smithknow that he had not forgotten the incident, and that, asSmith had allowed the Company to lay him off illegally, "hewas going to do everything in his power to force the Compa-ny to get rid of me."That both Rosier and Lewis were known to have madestatementsagainst Smith is apparent from the record. Ed-win Knorr,maintenanceemployee with 22 years with theCompany, testified that on a number of occasions in frontof a group of employees he heard Rosier say that "he wouldget Mr. Smith out of his job in any way he could." ManuelCrank, a long-time production employee, testified that onone occasion in February 1972, while sitting with Lewis ata table in the plant cafeteria, as Smith passed by, Lewis said,"that boy's got to go." 4Another employee with 20 years' service with the Em-ployer, electrician Charles Hudson, testified that on two orthree occasions, as late as April 1972, in front of a numberof employees, he heard Rosier say that "we must get DonSmith out of the plant, he must go." 5InMay 1972, Grievance No. 186 was filed on behalf ofStanley Rudnik, seeking to allow Rudnik, a production andmaintenanceemployee, to bump Smith, a skilled trades di-vision employee. As against Smith's 10-year tenure, 1962 to1972, in the latter division, Rudnik was hired by the Compa-ny in September 1955 as a production employee. He re-mained in production until 1966 when he was given amaintenance job in the skilled trades division. Rudnikworked in this division until the latter part of 1969, when hewas laid off due to a cutback. After a 2-week layoff, he tooka former job in production, and then, almost immediately,claimed the production job as slitter under his "priorrights," a job from which he had been laid off before goingin to the maintenance shop. At that time, Rudnik was toldby the Company that, under the contract, if he claimed anyjob under "prior rights," including the slitter's job, he wouldbe giving up all other "prior rights." Thus, with notice,Rudnik at this point gave up any prior rights to his job inthe skilled trade division.A month or two later, Rudnik was laid off from theslitter's job and he bumped the low man in the productiondepartment and took a jeep job. Subsequently, the slitter'sjob opened up and Rudnik went back to it, where he workeduntilApril 1972 when the job was discontinued. He thenbumped a quality control technician in the same depart-ment. While he was in training for this job, the Union filedGrievance No. 186, alleging that Rudnik should have theright to bump Smith, assertedly the least senior employee inthe plant, but who held down a job in the skilled tradesdivision.Grievance No. 186 was taken up at an interimmeeting inMiami where company officials met with officers of localunions. Lewis and Jim Estes, Respondent's vice president,were present at this meeting. An agreement was reached,subject to union approval, which, by a special clarificationof the contract, permitted a production employee to bumpinto the skilled trades division. At a May 28, 1972, unionmeeting,with Smith present, and Lewis presiding, upon amotion by Rosier, it was voted to instruct the vice presidentto allow Rudnik to bump Smith the following Monday.Smith objected on the ground that the action on the settle-ment of Grievance No. 186 was illegal because the interpre-tation encompassed in the settlement of this grievanceviolated the contract.6 As a result of this action, Smith wasbumped on May 31, 1972, and was laid off. As Smith wasputting his tools away on this day, Smith told Rosier thathe felt that the action taken on Grievance No. 186 was aviolation of the contract and that he wanted a grievancefiled on his behalf. Rosier replied that Smith did not havea grievance and that he got what he deserved.Thereafter, on June 18, 1972, Smith filed his own writtenGrievance No. 194, asserting in effect that the prior actionresulting in his being bumped constituted a violation of theterms of the collective-bargaining contract. This grievancewas filed at the second step by divisional steward, E. Bagley.The Company, on June 28, 1972, rendered its answer to thegrievance, interpreting the contract provisions against theposition asserted by Smith. Subsequently, the Company'sposition on the grievance was accepted by the union com-mittee asbeing settled, and, with Union President Lewis sonoting on the Company's answer by date of July 2, 1972,Smith was advised of the fact that his Grievance No. 194was settled against him. According to counsel for the Re-spondent, because it appeared that the Company's answergiving rise to the settlement in Smith's grievance was ren-dered pursuant to, and based on the same principle as, theearlier settlement of Rudnik's grievance, the Union decidednot to process Smith's grievance further and, accordingly,refused to go to arbitration.Analysis and ConclusionsThe General Counsel contends that the Union's pro-cessing of Grievance No. 186 was discriminatonly motivat-ed and that it used the grievance as a vehicle to get rid ofSmith.In support thereof,the General Counsel, relying onthe rationale,but not the result, ofUnited Steel Workers ofAmerica(MiamiCopperCo.),190 NLRB 43, argues that therecord shows(1) animosity of Union President Lewis, and' Smith testified that four voted in favor, three of them union officials, one4 Lewis, while admitting that it was possible that he sat at a table withvoted against (Smith), and nine abstained. Lewis testified that 13 voted for,Crank, denied making the statement I do not credit his denial.only one voting against Contrary to Smith, Lewis testified that the motion5Rosier, although present at the hearing, did not take the witness standby Rosier involved the acceptance of the settlement In either case,the effectThus, the testimony of Smith, Knorr, and Hudson, asto thesematters,was the same Again, as I was impressed with Smith's candor while testifying,remains unrefuted and is creditedmore so than that of Lewis, I credit Smith as to this matter. RUBBER WORKERS,LOCAL 374Union Steward Rosier towards Smith; (2) the complete de-parture from past practice in allowing, and seeking to allow,an employee from the production and maintenance area tobump into the skilled trades division; and (3) the apparentviolation of the collective-bargaining agreement in allowingsuch to take place. The Respondent generally denies thatthe grievance filed on behalf of Rudnik was in any wayperpetrated by the Union or its officers in any mannerwhich would be discriminatorily applied towards Smith.In theMiami Coppercase, an employee who had becomedisenchanted with the union lost his job through the griev-ance procedure to another employee with greater seniority.In reversing the Administrative Law Judge's finding that theunion's actions were unlawful, the Board held that the Ad-ministrative Law Judge was not entitled to draw inferencesin the absence of evidence of hostility on the part of theunionofficers, and specifically found that there was noevidence of a deviation from past practice and no evidenceof contract violations. I agree with Counsel for the GeneralCounsel that the instant case appears to be the converse ofMiami Copperand that the evidence which the Board foundlacking therein is here present.First, the record amply demonstrates that both Lewis andRosier had sought Smith's demise for some period of time,that Lewis had held it against Smith, while president, for notprocessing his grievances, even to the extent of filing unfairlabor practice charges in an attempt to rectify the situation.Smith's 3-month suspension of Lewis from attendance atunion meetingsand his use of his supersenionty to bumpRosier gave rise to subsequent threats by both union offi-cials to get rid of Smith. That these actions by Smith engen-dered hostility toward him by these union officials asreflected in their threats is apparent.As to the second point, it is not disputed that no employeehad ever been allowed to bump from the production andmaintenance area into the skilled trades division. Further,Lewis admitted, and it is generally conceded, that, but forthe new interpretation placed upon the seniority provisionsof the contract in the settlement of Grievance No. 186 filedby the Union on behalf of Rudnik, Rudnik would not havebeen able to bump Smith. Thus,it isuncontroverted that theresolution of Grievance No. 186 was a complete departurefrom past practice.Thirdly, with respect to the assertion that the settlementof Grievance No. 186 violated the existing collective-bar-gaining contract,' it appears that under article VI, section7A, of the contract, within a month after Rudnik was givenajob in maintenance in 1966, his 11 years of seniority accu-mulated while working in production shifted to his new job,crediting him with 1 I years seniority in the skilled tradesdivision.He then worked 3 more years in skilled trades,giving him a total of 14 years' seniority, when, in 1969, hetook a voluntary layoff, which he was entitled to do underthe "Shop" seniority provisions of article VII, section 11, 3,of the contract.7The main problem here concerning contract interpretation arises fromthe fact thatthere are two separate seniority provisions in the collective-bargaining agreement, one for the production area employees, part of whichisalso applicable to the skilled trades employees, and one for the skilledtrades department only121When, however, within the following few weeks heclaimed a slitter's job back in production under his "priorrights,"Rudnik lost any prior rights to any other job, in-cluding his old job in the skilled trades department, a fact,made known to him at the time.8 Further, again under arti-cle VI, section 7, A, the seniority transfer provision, withinImonth of his return to production, Rudnik's 14-year sen-ionty was transferred to his new slitter's job in production.Thus, when in April 1972 Rudnik was faced with a layoff,he had no prior rights to his old maintenance job in theskilled trades department, nor did he have any seniority inthe skilled trades department, for he had transferred thatback in 1969 when he left that department and went backinto production. Article VII, section 11, entitled "Shop Sen-iority" (the skilled trades division seniority provision),9 ex-pressly provides that skilled trades bidding and bumpingwill be handled exclusively under a "shop" classificationseniority basis, and not under the normal plant seniorityrules of article VI, section 9, B.10Thus, the way that Rudnik could claim "shop" seniorityin the skilled trades division in order to bump Smith, whohad but 10 years seniority, all spent in that division, wasthrough special interpretation "clarifying" article VII, sec-tThe contract provision related to prior rights providesas followsNo 5-Concerning Job RightsTo clarify local interpretation of Article VI, Section 7 of the LocalSupplement Agreement the followingexamples illustrate the rights of anemployee to a former job or jobsAn employee may, because of a succession of bumps, haverights toseveral different jobs at the same time He will continueto have rightsto those jobs until such time as he exercises his rightsto one of thosejobs The exercise of his rights on one job will cancel his rights to anyother job he has held, including the one heleaves at that time.9 Art VII, sec It, provides as follows.Shop Seniority-Seniorityfor the Skilled Trades employees will be handledunder a shop classification plan for placing by bid, bump,hiring,layoffs andrecalls, instead of language in Article VI, Section 9 B All other portionsof Article VI shall apply Shop Seniority shall be considered as seniorityattainedin classification A senior employee laid off due to a cutback mayIBump the least senior employee in theclassification2Bump the leastsenioremployeeinthe plant3Take a voluntary layoff10Art VI, sec. 9 B, reads as followsB.When layoffs become necessary the following procedurewill be fol-lowed-IEmployees whose jobs are eliminatedwill be listed according totheir plant-wide seniority from most senior toleast senior.2Employees will be given the optionslisted below in linewith theirseniority-a Job and classification optionA senior employee affected may bump the least senioremployee inhis job or classification on his shift or in his department.b Shift optionA senior employee affected may bump the least senior employee onhis shift in his departmentcDivision optionA senior employee affected may bump theleast senioremployee inhis division on the shift of his choiced Plant optionA senior employee affected may bumponlythe least senior employeein the planteThe least senior employees referred to in a, b, c, d, above are theleast senioremployees at the time option is given.IVoluntary lay-off optionA senior employee whose job has been eliminated or who has beenbumped from his job may elect to go on layoff outof lineof seniority.gAll options are subject to the conditions established in Article VI,Section 9 c 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 11, which is what was done in thesettlementof Gnev-ance No. 186, wherein the Union and Company agreed thatunder said article, "classification seniority once attainedcannot be lost by bid, bump or by exercising option or priorrights.Any further moves will be made with this under-standing." Thus, by special interpretation of article VII,section 11, Rudnik was permitted to keep his 14 years ofshop seniority in skilled trades department, even though hehad transferred out of that department in 1969.It is readily apparent that such "clarification" is contraryto the seniority transfer provision of article VI, section 7,A." Equally important, however, if not more so, is the factthat, in so "clarifying" article VII, section 11, permittingRudnik to bump into the Skilled Trades Division, the Re-spondent and the Company applied the layoff and bumpingprocedure under article VI, section 9, B, notwithstandingthat article VII, section 11 specifically provides that saidprovision shall not apply. It holds that "seniority for theSkilled Trades will be handled under a shop classificationplan for placing by bid, bump, hiring, layoffs and recalls,instead of languageinarticleVI, section 9, B.(Emphasissupplied.) Thus, it cannot be said, as the Board was able todo inMiami Copper,that the construction of the contract asencompassed in the grievance settlement was a reasonableone, for, as pointed out, on its face it appears to be contraryto the provisions of the contract.Under these circumstances, I find that the Respondent'saction in filing, processing, and settling Grievance No. 186so as to accord Stanley Rudnik greater seniority in theskilled trades division than that held by Donald Smith, andthereby allowing Rudnik to bump Smith from hismainte-nance job, was unlawfully motivated by the present unionleadership's demonstrated hostility toward Smith, growingout of the latter's earlier protected activities while serving aspresident of the Union. Accordingly, by such conduct, re-sulting inSmith's unlawfully being laid off from a job towhich he was entitled, I find that the Respondent attemptedto cause and did cause the Employer to discriminate againstDonald Smith in violation of Section 8(a)(3) of the Act,thereby violating Section 8(b)(2) of the Act. I further findthat,by such conduct, the Respondent restrained andcoerced employees of the Employer in the exercise of theirrights granted them under Section 7 of the Act in violationof Section 8(b)(1)(A) of the Act.Upon the basis of the above findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.The Respondent,United Rubber, Cork,Linoleum &PlasticWorkersof America, Local 374,is a labor organiza-tion within the meaning of Section2(5) of the Act.2.Uniroyal,Inc., is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.3.By causing,and attempting to cause,Uniroyal,Inc., todiscriminatorilydeprive Donald Smith of his maintenanceiiThe secondsentenceof that provision holds that only during the firstmonth after transfer will an employee's seniority be maintained in his olddepartment.job in the skilled trades division the Respondent engaged inand is engaging in unfair labor practices within the meaningof Section 8(b)(2) and(1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.IV THE EFFECT UPON COMMERCE OF THEUNFAIR LABOR PRACTICESThe activities of the Respondent set forth in section III,above, occurring in connection with the operation of Uni-royal, Inc., as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and that it take certain affirma-tive action which is necessary to effectuate the policies ofthe Act.It having been found that the Respondent discriminatori-ly caused Donald Smith to be bumped from his mainte-nance job in the Employer's skilled trades division on orabout the first of June 1972, it is recommended that theRespondent make Smith whole for any loss of pay he mayhave suffered as a result of its having caused Smith to bedeprived of his job by making payment to him of a sum ofmoney plus interest equal to that which he would haveearned but for the discrimination against him, in accor-dance with the principles enunciated by the Board in F.W.Woolworth Company,90 NLRB 289, andIsisPlumbing &Heating Co.,138 NLRB 716.It is also recommended that the Respondent rescind itsapproval of the agreement by which Donald Smith wasbumped from his job in the skilled trades division, and thatthe Respondent be ordered to cease and desist from causingor attempting to cause Uniroyal, Inc., or any other employ-er, to deprive employees of their jobs to which they areentitled on a seniority basis and for which said employeesare qualified, except in accordance of the provisions of Sec-tion 8(a)(3) of the Act.Upon the foregoing facts, conclusions of law, and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER i2Respondent,United Rubber, Cork, Linoleum &PlasticWorkers of America, Local 374,itsofficers, agents, andrepresentatives,shall:ii In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes RUBBER WORKERS,LOCAL 3741.Cease and desist from:(a)Restraining or coercing employees of Uniroyal, Inc.,or any other employer, in violation of Section 7 and Section8(b)(1)(A) of the Act.(b)Discriminatorily causing and attempting to causeUniroyal, Inc., to deprive Donald Smith, or any other em-ployee, of his job to which he is entitled and for which heisqualified.(c) In any like or related manner restraining or coercingemployees in the exercise of any right guaranteed in Section7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Make whole Donald Smith for losses he sustained, ifany, as the result of Respondent's discrimination againsthim, computing the amount due in the manner set forth inthe section of this Decision entitled, "The Remedy."(b) Rescind its approval of the agreement by which Smithwas allowed to be bumped from his maintenance job in theEmployer's skilled trades division.(c)Notify immediately Uniroyal, Inc., and DonaldSmith, in writing, that it has no objection to Smith's employ-ment in the maintenance job he formerly held in the skilledtrades division, and request that he be offered this, or anequivalent, job.(d) Post at its business offices in Chicago, Illinois, itsmeeting hall, and all other places where notices to membersare customarily posted, a copy of the attached noticemarked "Appendix." 13 Copies of the notice, on forms pro-vided by the Regional Director for Region 13, shall, afterbeing duly signed by an authorized representative of theRespondent, be posted by it, as aforesaid, immediatelyupon receipt thereof and maintained for at least 60 consecu-tive days thereafter. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered, de-faced, or covered by any other material.(e)Promptly, upon receipt of copies of said notice fromthe Regional Director, return to him signed copies for post-ing by Uniroyal, Inc., it being willing, at the Company'sChicago, Illinois, plant and office.(f)Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.13 In the event that theBoard's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder ofthe NationalLabor Relations Board" shall read "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates Government123WE WILL NOT cause or attempt to cause Uniroyal, Inc.,to deprive Donald Smith, or any employee, of his jobto which he is entitled because of his experience of therights guaranteed him in Section 7 of the NationalLabor Relations Act in violation of Section 8(b)(2) ofthe Act.WE WILL NOT restrain or coerce the employees of Uni-royal, Inc., or of any other employer, in violation ofSection 8(b)(1)(A) of the Act.WE WILL rescind our approval of the agreement bywhich Donald Smith was allowed to be bumped fromhismaintenance job in the Employer's skilled tradesdivision.WE WILL pay Donald Smith any moneys he may havelost as a result of his having been unlawfully bumpedfrom his maintenance job in the Employer's skilledtrades division.WE WILL notify, in writing, Uniroyal, Inc., and Don-ald Smith that we have no objection to the employmentof Smith in his former maintenance job in the skilledtrades division, and that we request that he be offeredthis, or an equivalent, job.UNITEDRUBBER,CORK,LINOLE-UM & PLASTICWORKERS OFAMERICA, LOCAL 374(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Everett McKinley Dirksen Build-ing, Room 881, 219 South Dearborn Street, Chicago,Illinois60604, Telephone 312-353-7572.